Title: Rufus King to John Adams, 10 Dec. 1785
From: King, Rufus
To: Adams, John


          
            
              Sir
            
            

              New York

              10 Dec. 1785
            
          

          Mr. Hancock has accepted as President
            of congress and will be here in a few days; Seven States have been represented for a few
            days only since November commenced—Six States only are now represented, I inclose a list
            of their Names of the Delegates—
          A Bill passed the house of representatives of Massachusetts during
            their autumn Session, repealing all the Laws preventing the Return or Residence of
            Tories or Refugees to that State, and admitting them on the Footing of Aliens—But
            meeting with opposition in the Senate, it was postponed untill the next session—it
            passed the House upon a Division of 141 for, and 18 against the Bill, the question being
            taken by Year 2 Ways.
          Although this measure failed, yet the Legislature passed a law
            relative to the Whale Fishery, which is greatly to be commended, and taken as a part of
            a System, is certainly wise and politick—
          The navigation act was altered so as to conform it to the
            commercial Treaties entered into by the United States, continuing the impositions upon
            all British commerce—
          I inclose a Gazette, which contains the Massachusetts Law
            encouraging the Whale Fishery—
          In great haste, but perfect / Respect / Your most obt. servt

          
            
              Rufus King
            
          
        